Citation Nr: 1813923	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-18 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a skin disorder, to include pseudo pseudofolliculitis barbae (PFB). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1977 to December 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO denied, in relevant part, entitlement to service connection for sleep apnea and PFB.  The Veteran filed his Notice of Disagreement (NOD) on August 2010.  A Statement of the Case (SOC) was provided on May 2014.  The Veteran perfected his appeal with a timely submission of a VA Form 9 (Substantive Appeal) on May 2014.

In September 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

In October 2015, the Board remanded the issues of service connection for sleep apnea and PFB for further development, and the case is once again before the Board for appellate consideration.

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.


Sleep Apnea

The Board finds that the December 2015 addendum opinion (to the November 2013 examination report) is incomplete because it does not fully addressed the question posed by the prior Board Remand.  In this regard, the VA examiner provided a December 2015 addendum opinion regarding the Veteran's sleep apnea, which merely contains a recitation of the Veteran's medical history and concludes that the Veteran did not have a proper diagnosis of sleep apnea until 2011 and that the lay testimony from the Veteran's spouse details subjective complaints of snoring and is not an official diagnosis.  These facts were not in dispute and do not provide the medical guidance needed to decide the claim.  The previous Board remand sought to obtain medical guidance as to whether the symptoms of insomnia noted in the service treatment records, and/or the spouse's lay observations of the Veteran's snoring activity during and since service, as she related in her statements and testimony, were potentially indicative of an in-service the presence of sleep apnea.  Although the VA examiner makes the point that a proper diagnosis of sleep apnea was not made until in 2011, this medical statement is also incomplete because it does not address whether the Veteran's in-service symptoms of insomnia and/or the spouse's observations of the Veteran's snoring activity during (and since) service contributed in any way to his sleep apnea.  Hence, additional medical guidance is required in order to fairly decide this claim.

Skin Disorder (PFB)

Regarding the Veteran's claim for PFB, the Veteran was provided a VA examination in November 2013.  At the VA examination, the examiner noted the Veteran's complaints of PFB and notations of such in service, but was unable to determine from the medical record or the current examination findings that the Veteran had a current diagnosis for such condition.  As such an etiological opinion was not provided.  After the Veteran's November 2013 VA examination, the Veteran submitted pictures of his face with what appeared to be dark bumps on the skin.  In light of this new evidence, the Board remanded the claim for an addendum opinion to address whether the photographs show evidence of PFB and if so, whether the PFB is etiologically related to the Veteran's service. 

The November 2013 VA examiner provided addendum opinions regarding the Veteran's skin disorder in both December 2015 and August 2016.   The December 2015 addendum opinion indicated that the Veteran's PFB was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness; however, at the end of the rationale, the examiner reported that the Veteran does not have a chronic disability.  A clarification opinion was obtained in August 2016 in which the examiner stated that the previous opinion was a mistake, and that the condition was less likely than not related to the Veteran's service, because there are no records of PFB since 1990, no photographs in the claims file to show PFB, no PFB noted during the November 2013 Compensation and Pension examination, and because the Veteran's discharge examination was negative for a skin condition.  

The Board finds that the August 2016 VA addendum opinion is incomplete, as it does not reflect a complete review of the record, which, as noted above, reflects that the Veteran submitted photographs depicting his facial bumps.  The VA examiner stated in August 2016 that no such photograph was available in the Veteran's claims file.  The photographs of the Veteran's face are in VBMS, dated December 2013 and labeled "photographs."  As such, additional medical guidance, which takes into consideration the photographs of the Veteran's face, is required in order fairly decide this claim, as regards a current existence and etiology of a skin disorder, to include PFB.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his sleep apnea and PFB and to provide authorizations for VA to obtain records of any such private treatment.  The AOJ should obtain for the record complete clinical records of all pertinent evaluations and/or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  After instruction (1) is completed, the AOJ should arrange for an examination of the Veteran to determine the nature and cause of his sleep apnea.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should respond to the following:

Please identify the likely cause of the Veteran's sleep apnea.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that any such disability began in (or is otherwise related to) the Veteran's military service?

In responding, the examiner is asked to comment on (1) treatment for insomnia in the 1980s as documented in the service treatment records; (2) the spouse's statements and testimony regarding her observations beginning in 1985 and thereafter that the Veteran snored repeatedly, that he has continued to snore to the present, and that the Veteran's continued snoring activity was a precursor symptom for having to undergo a sleep study; and (3) the Veteran's lay statements regarding any pertinent symptoms.

**In so doing, the examiner is asked to comment on whether there is a medically sound basis to attribute the Veteran's diagnosis of sleep apnea to the treatment of insomnia noted in the 1980 and/or to the spouse's observations of the Veteran's snoring activity beginning in 1985 and continuing thereafter, and explain why or why that is so.

If the Veteran's sleep apnea shown is deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate. (Providing an opinion or conclusion without a thorough explanation will delay processing of the claims and may also result in a clarification being requested).

3. After instruction (1) is completed, the AOJ should arrange for a skin examination of the Veteran to determine the existence and cause of any skin disability involving the Veteran's facial area, to include PFB.  The entire claims file, including December 2013 facial photographs, should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should respond to the following:

Please identify (by diagnosis) each skin disorder, to include PFB, found/shown by the record.

Please identify the likely cause for each skin disorder entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that any such disorder began in (or is otherwise related to) the Veteran's military service?  The examiner is asked to comment on the Veteran's shaving requirements for military service, the December 2013 facial photographs, and the Veteran's lay testimony regarding any pertinent symptoms.

If a skin disorder, to include PFB, shown is deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate. (Providing an opinion or conclusion without a thorough explanation will delay processing of the claims and may also result in a clarification being requested).

4.  Then, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the claims to determine if entitlement to the benefits sought is warranted.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




